Citation Nr: 0723320	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-38 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from October 1973 to October 
2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2002 and September 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

In September 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ), at the RO.  
Prior to that, in February 2004, the veteran testified before 
a Decision Review Officer of the RO.  Transcripts of those 
proceedings are of record.  

Unfortunately, further development of the evidence is 
required concerning the veteran's claims for service 
connection.  So, for the reasons discussed below, these 
claims are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  A preliminary 
review of the claims file does not indicate the veteran has 
received adequate VCAA notice with regard to his claims of 
entitlement to service connection.   

Although the veteran was provided with some of the 
regulations implementing the VCAA, as well as several of the 
regulations governing claims for service connection in the 
August 2004 statement of the case (SOC) and an explanation of 
the VA's responsibilities in an August 2003 letter, that 
effort is insufficient under current case law.  In 
particular, Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), found 
that proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  In addition, on March 3, 2006, 
during the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet App 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In view of the foregoing, the Board finds that the claims 
must be remanded for compliance with the VCAA and recent case 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

In addition, during the veteran's hearing before the 
undersigned VLJ, he testified that he has sought treatment 
for his hearing loss and skin disorder at Luke Air Force Base 
in Arizona since his discharge from the military.  
(Transcript at pages 9 and 11.)  In addition, the veteran 
submitted a November 2006 audiology report from Metro Hearing 
Services, but did not indicate whether he had received any 
additional treatment for his bilateral hearing loss from that 
provider.  However, a review of the claims file is negative 
for any post-service treatment records from Luke Air Force 
Base.  If the RO did make a reasonable effort to obtain all 
of the veteran's post-service medical treatment records, but 
they were unavailable, there is no specific indication in the 
file that these records do not exist or that further attempts 
to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  These additional records, assuming they exist, 
may contain important medical evidence or confirmation of the 
veteran's assertions.  

The Board acknowledges that, although the veteran underwent 
VA audiological examinations in August 2003 and July 2004, 
the veteran asserted at his September 2006 hearing before the 
undersigned VLJ that his bilateral hearing loss had worsened.  
In February 2007, in support of this assertion, he submitted 
a more recent, November 2006 uninterpreted private 
audiological evaluation report, which stated that the veteran 
had moderate bilateral hearing loss, consistent with noise 
exposure.     Nonetheless, this evaluation report did not 
provide the objective clinical findings necessary to 
determine whether the veteran's hearing loss is sufficient to 
be considered a disability for VA purposes under 38 C.F.R. 
§ 3.385.  The Board finds that additional VA audiological 
examination and nexus opinion would be useful in determining 
whether the veteran's current bilateral hearing loss meets 
the threshold minimum requirements of § 3.385 to be 
considered a disability according to VA standards and, if it 
does, whether it is causally or etiologically related to his 
service in the military.  

Additionally, while the Board also acknowledges that the 
veteran also underwent VA skin examinations in August 2003 
and August 2004, a medical opinion is needed to determine 
whether the veteran's skin disorder is related to his service 
in the military.  38 U.S.C.A. § 5103A(d)(1).  He was 
diagnosed with dry skin at the August 2003 VA examination and 
chronic, intermittent dermatitis at the August 2004 VA 
examination.  However, neither VA examiner indicated whether 
the veteran's skin disorder is related to his active military 
service, despite service medical records showing treatment 
for a rash at various intervals.  Nor did either of the 
aforementioned VA examiners obtain a full history of the 
veteran's occupational and recreational pursuits prior to and 
following his military service.  

Consequently, it remains unclear whether the veteran 
bilateral hearing loss, if any, and skin disorder are 
causally or etiologically related to his military service.  
Consequently, medical opinions are needed to resolve these 
medical issues.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA notice letter 
as to the issues of entitlement to 
service connection for bilateral hearing 
loss and a skin disorder.  The letter 
must:  (a) inform him of the information 
and evidence that is necessary to 
substantiate his claims for service 
connection; (b) inform him of the 
information and evidence that VA will 
seek to provide; (c) inform him of the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to these claims to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Mayfield v. Nicholson, 444 F.3d 1328  
(Fed. Cir. 2006).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for his bilateral 
hearing loss and skin disorder.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
particularly the veteran's complete 
clinical record from Luke Air Force Base.  
If any such records are unavailable, 
document this in the claims file.  

3.  Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine whether he currently has 
sufficient bilateral hearing loss to meet 
the threshold minimum requirements of 
38 C.F.R. § 3.385.  If he does, 
the designated examiner is then requested 
to offer an opinion as to whether it is 
at least as likely as not (i.e., 50-
percent or greater probability) the 
current bilateral hearing loss is related 
to his service in the military - but, in 
particular, to any noise exposure he may 
have sustained while in the military.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the veteran's 
service medical and personnel records, 
the July 2004 VA audiology report, and 
the November 2006 private audiology 
report.  Also have the examiner take into 
consideration the veteran's medical, 
occupational, and recreational history 
prior to and since his active service.  
If, per chance, an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report of the evaluation.

4.  Schedule the veteran for another VA 
examination to determine the nature, 
severity, and etiology of his skin 
disorder, including whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the veteran's pertinent medical 
history, including a copy of this remand, 
the veteran's service medical records, 
and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation. The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




